UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-5283


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

VAUGHNTA MARKEES JONES,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (0:06-cr-01169-CMC-1)


Submitted:   November 1, 2011             Decided:   November 9, 2011


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scarlet B. Moore, Greenville, South Carolina, for Appellant.
Robert C. Jendron, Jr., OFFICE OF THE UNITED STATES ATTORNEY,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Vaughnta Markees Jones appeals his 168-month sentence

for possessing a firearm as a convicted felon (“Count Five”) and

possessing a sawed-off shotgun (“Count Seven”), in violation of

18 U.S.C. § 922(g)(1) (2006) and 26 U.S.C. §§ 5841, 5861(d), and

5871 (2006), respectively.           Jones’ counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), in which

she states that she could identify no meritorious issues for

appeal, but questions whether Jones’ guilty plea was valid and

whether his sentence is reasonable.              Jones has filed a pro se

informal     brief,     raising    several     issues    relating   to   his

conviction and sentence.          Having reviewed the record, we affirm

the judgment of the district court.

            Jones dedicates significant portions of his informal

brief to protesting the merits of the district court’s denial of

his pretrial motion to suppress.             However, a valid guilty plea

waives     such    an   alleged     antecedent     jurisdictional   defect.

Tollett v. Henderson, 411 U.S. 258, 267 (1973); United States v.

Willis, 992 F.2d 489, 490 (4th Cir. 1993).              Although the record

suggests that the parties contemplated that Jones would be able

to appeal the denial of his motion to suppress, his guilty plea

is not expressly conditioned on his ability to pursue that issue

on appeal.        Because “direct review of an adverse ruling on a

pre-trial motion is available only if the defendant expressly

                                       2
preserves that right by entering a conditional guilty plea,”

this court can consider Jones’ motion to suppress only in the

context of determining whether Jones’ guilty plea was voluntary.

United States v. Wiggins, 905 F.2d 51, 52 (4th Cir. 1990).

              Because Jones did not seek to withdraw his guilty plea

below, this court reviews it for plain error.                       United States v.

Martinez, 277 F.3d 517, 524-27 (4th Cir. 2002).                          To establish

plain error, Jones must show that “(1) an error was made; (2)

the   error    is   plain;     and   (3)       the    error    affects    substantial

rights.”      United States v. Massenburg, 564 F.3d 337, 342–43 (4th

Cir. 2009).         “If all three of these conditions are met, an

appellate court may then exercise its discretion to notice a

forfeited error, but only if (4) the error seriously affects the

fairness,      integrity,       or     public          reputation        of   judicial

proceedings.”       United States v. Carr, 303 F.3d 539, 543 (4th

Cir. 2002) (internal quotation marks, citations, and alterations

omitted).

              Even assuming that Jones would not have entered an

unconditional guilty plea had the district court advised him of

its effect on his ability to appeal the denial of the motion to

suppress, we decline to exercise our discretion to correct the

error,   because     it   is   clear    that         the   motion   to    suppress   is

without merit.       Carr, 303 F.3d at 543.                Jones’ motion challenged

the search of the rental car he was driving, despite the fact

                                           3
that he was not an authorized driver under the rental agreement.

It has been long-settled in this circuit that Jones, “as an

unauthorized driver of the rented car, had no legitimate privacy

interest      in   the    car     and,    therefore,        the       search    of    which    he

complains      cannot     have     violated         his    Fourth      Amendment       rights.”

United States v. Wellons, 32 F.3d 117, 119 (4th Cir. 1994).

Because any error deprived Jones only of the ability to pursue

an    argument     that    is     conclusively            foreclosed      by    longstanding

precedent, neither the fairness nor integrity of the proceedings

below was impaired, and we decline to notice the error.                                     Carr,
303 F.3d at 543.

              With respect to Jones’ sentence, our review is for

reasonableness,          applying        an    abuse        of    discretion          standard.

Gall v. United States, 552 U.S. 38, 51 (2007).                             We first ensure

that    the   district         court     committed         no    significant         procedural

error, “such as failing to calculate (or improperly calculating)

the    Guidelines        range,    treating         the     Guidelines         as    mandatory,

failing to consider the § 3553(a) factors, selecting a sentence

based    on    clearly     erroneous          facts,       or    failing       to    adequately

explain the chosen sentence.”                   Id.       If no procedural error was

committed,         we      review         the         sentence          for         substantive

reasonableness,          taking        into    account          the    “totality       of     the

circumstances.”          Id.      In this respect, “an appellate court must

defer to the trial court and can reverse a sentence only if it

                                                4
is unreasonable, even if the sentence would not have been the

choice of the appellate court.”                    United States v. Evans, 526
F.3d 155,     160    (4th   Cir.     2008)      (emphasis     in    original).     A

sentence    that       falls   within    a       properly   calculated     Guidelines

range is presumptively reasonable.                  United States v. Allen, 491
F.3d 178, 193 (4th Cir. 2007).

               We have thoroughly reviewed the arguments raised by

Jones in his informal brief pertaining to his sentencing and

determine that they are without merit.                      See United States v.

Hampton, 628 F.3d 654, 659 (4th Cir. 2010) (stating standard of

review).       See also United States v. Hood, 628 F.3d 669, 672-73

(4th Cir. 2010), cert. denied, 131 S. Ct. 2138 (2011).                         Nor do

we     discern    any    other    error——procedural         or    substantive——with

respect to the within-Guidelines sentence imposed upon Jones.

               In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm the judgment of the district court.

This court requires that counsel inform Jones, in writing, of

the right to petition the Supreme Court of the United States for

further review.         If Jones requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move    in     this   court      for   leave    to    withdraw    from

representation.         Counsel’s motion must state that a copy thereof

was served on Jones.

                                             5
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    6